Citation Nr: 0304570	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  00-10 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
postoperative anterior cruciate ligament reconstruction of 
the left knee.

(The issue of propriety of reduction of the evaluation of 
postoperative anterior cruciate ligament reconstruction of 
the left knee from 30 percent to 10 percent was the subject 
of an earlier decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to December 
1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1999 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that, during the pendency of this appeal, a 
rating decision in May 2002 granted entitlement to a separate 
evaluation for traumatic arthritis of the left knee.

FINDINGS OF FACT

Without good cause, the veteran failed to report for a VA 
orthopedic examination needed to evaluate his left knee 
disability.


CONCLUSION OF LAW

Entitlement to an evaluation in excess of 10 percent for 
postoperative anterior cruciate ligament reconstruction of 
the left knee is not warranted.  38 C.F.R. § 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
addition, having determined that evidence needed to 
substantiate the veteran's claim might only be secured from a 
new VA orthopedic examination, in a February 4, 2003 letter, 
the Board notified the veteran that the VA Medical Center, 
Columbia, Missouri, would schedule him for such an 
examination and would notify him of the date and time of the 
examination.  The veteran was thus notified of the way in 
which VA would attempt to obtain the evidence needed to 
substantiate his claim.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claim on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

As noted above, the Board determined that an orthopedic 
examination was necessary to evaluate the veteran's left knee 
disability.  The requested examination was scheduled for 
February 13, 2003, at the VA Medical Center (VAMC) in 
Columbia, Missouri.  The VAMC sent a notice to the veteran at 
his address of record to report for the examination.  The 
notice was not returned to the VAMC by the Postal Service.  
The veteran did not report for the examination at the 
scheduled time, and he has not contacted the VAMC or the RO 
about this matter.  Personnel at the VAMC tried to reach him 
by telephone on the day scheduled for the examination, but 
his line had been disconnected.  He has thus not provided a 
reason why he failed to report for a necessary examination.

When a claimant, without good cause, fails to report for a 
necessary examination, a claim for an increased evaluation 
shall be denied.  38 C.F.R. § 3.655 (2002).  The veteran has 
failed without good cause to report for a necessary 
examination, and so his claim of entitlement to an evaluation 
in excess of 10 percent for postoperative anterior cruciate 
ligament reconstruction of the left knee must be denied.  The 
United States Court of Appeals for Veterans Claims has held 
that, in a case where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  The veteran's increased rating claim 
will, therefore, be denied due to a lack of entitlement under 
the law.
 

ORDER


Entitlement to an evaluation in excess of 10 percent for 
postoperative anterior cruciate ligament reconstruction of 
the left knee is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

